DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the amendment filed on 29 December 2020, the following has occurred: Claims 1, 3, 11, 15-17, and 21 have been amended. Claims 22-23 have been added. 
Claims 1, 3, 5-17, and 19-23 are currently pending and have been examined.

Notice to Applicant
In regards to claim 21, examiner notes that in [00132] of the specification applicant defines that a computer readable storage media “is typically of a non-transitory nature, and can include both volatile and nonvolatile media, removable and non-removable media”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-17, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as an apparatus (claims 1, 3, and 5-15), process (claims 16-17 and 19-20), and article of manufacture (claim 21) which recite steps of a reception component of a device configured to receive a referral order identifier for a patient, an order identification component configured to access an electronic medical record for the patient and retrieve referral order information associated with the referral order, a scheduling component configured to access a remote medical scheduling system to facilitate scheduling a medical appointment for the patient based on the referral order information, a filter component configured to identify one or more preferred medical providers from the subset of medical providers, and using an interface component to generate a graphical user interface that facilitates scheduling a medical appointment. 

These steps of facilitating self-scheduling of medical appointments, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from performing a commercial interaction.  For example, but for the language describing steps as performed of using a 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3, 5-11, 13-15, 17, and 19-20 reciting particular aspects of the process of facilitating self-scheduling of medical appointments are methods for organizing human activity but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of the graphical user interface comprising an interactive menu that presents one or more medical providers from the subset of medical providers for selection to fulfill the medical referral amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0018] to [0075], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of accessing a remote medical scheduling system to facilitate scheduling the type of medical appointment amounts to mere data gathering and recitation of identifying a subset of medical providers that are qualified to perform the type of medical appointment from a plurality of medical providers based on the referral order information and qualification information for the plurality of medical providers amounts to selecting a particular data source or type of data to be manipulated, which amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims 3-11, 13-15, 17, and 19-20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 2-3, 9-11, 13-15, and 20, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering and claims 5-8, 17, and 19, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receiving, by the reception component, referral order information corresponding to the patient, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); a memory storing computer executable components and a order identification component configured to access an electronic medical record for the patient and retrieve referral order information associated with the referral order, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv);  the reception component configured to receive the order information in response to scanning, by the device, of a barcode provided on a referral order form, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v).
Dependent claim 12 does not recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 5-10 and 12-17, 19-21, and 23 are rejected under U.S.C. 103 as being unpatentable over by Easterhaus et al. (US20130282391A1) in view of Belcher et al. (US20110301977A1).
Regarding claim 1, Easterhaus discloses a memory that stores computer executable components; a processor that executes computer executable components stored in the memory ([0037] “For instance, various functions may be carried out by a processor executing instructions stored in memory.”)
a reception component configured to receive a referral order identifier for a medical referral ordered for a patient ([0049] “The receiving component 224 is configured to receive patient-related medical information such as referral orders and medical information stored in association with, for example, the native data stores 214 and 218.”)
an order identification component configured to access an electronic medical record for the patient and retrieve referral order information associated with the medical referral order based on the referral order identifier ([0041] “The native data stores 214 and 218 are configured to store information for use by, for example, the medical organizations 212 and 216 and/or the referral service 210. The information stored in association with the native data stores 214 and 218 is configured to be searchable for one or more items of information stored in association therewith. The native data stores 214 and 218 store patient records, such as electronic medical records (EMR) that can be accessed by various applications.”)
wherein the referral order information identifies a type of medical appointment recommended for the patient ([0076] “The frequently referred options may be pre-populated with information such as patient name, provider name, location, type of consult, and reason for referral.")
a scheduling component configured to access a remote medical scheduling system to facilitate scheduling the type of medical appointment for the patient based on the referral order information ([0087] “Again turning to FIG. 2, the referral service 210 further includes the scheduling component 234. The scheduling component 234 is configured to use, for example, cloud-based technology to aggregate scheduling information for a number of different providers. The scheduling component 234 presents this information in near real-time to providers and/or patients. Providers and/or patients can select from a number of available appointment times, and the scheduling component 234 makes the appointment in near real-time.”)
wherein the scheduling component is configured to query qualification information for a plurality of medical providers from a provider information database ([0044] “The information stored in association with the data store 223 is configured to be searchable for one or more of the items of information stored in association therewith…. This information may be specific to the healthcare facility to which the provider is associated, or the information may be promulgated by, for example, nationally-recognized medical 
wherein the scheduling component is further configured to determine that a subset of medical providers from the plurality of medical providers ([0085] “The schedule appointment section 1324 may be presented when a referral order has been generated but has not yet been scheduled. The provider information in area 1328 may include provider names, ratings, distance from patient, contact information, and the like.” Also, see 1328 of Figure 13 where of the plurality of providers in the state of Missouri, a subset of providers in Kansas City are determined.)
is qualified to perform the type of medical appointment based on the referral order information and the qualification information ([0063] “Other instances of commonality between the different referral orders may include gender of the provider, ratings of the providers, provider affiliations, board certifications, payments accepted, and the like.”)
a filter component configured to identify one or more preferred medical providers from the subset of medical providers based on one or more criteria defined by the patient ([0064] “The patient-centric referral component 228 may apply one or more user-selected filters to the one or more instances of commonality …providers of a specific gender or specialty, providers who are board certified, or user-customized filters.” [0067] “The GUI 700 additionally includes a filter area 718 where a user can apply one or more filters to further refine the patient-centric referral order 714 by, for 
an interface component configured to generate a graphical user interface that facilitates the scheduling of the type of medical appointment ([0023] “A set of modified referral orders is generated based upon the patient-appropriate information and is displayed to the patient on a user interface. The patient is able to interact with the user interface. For instance, the patient can view details concerning pending referral orders as well as past referral orders. Available appointment times for referral providers may be provided, and the patient can select a time that works within the patient's schedule.”)
wherein the graphical user interface comprises an interactive menu that presents the one or more preferred medical providers for selection by the patient to fulfill the medical referral ([0007] “The patient is able to interact with the user interface. For instance, the patient can view details concerning pending referral orders as well as past referral orders. Available appointment times for referral providers may be provided, and the patient can select a time that works within the patient's schedule.” [0085] “The patient can select an appointment time (such as appointment time 1330) to immediately schedule his or her appointment.” Also, see Figure 13 where a user interface 

Easterhaus does not explicitly disclose however Belcher teaches and wherein the scheduling component is further configured determine respective costs required for payment by the patient for the subset of medical providers ([0095] “The provider selection 1160 can provide the user with provider rating, procedure cost, distance from patient, and schedule availability information, for example.”)
and the respective costs required for payment by the patient ([0046] “…a cost to a patient as well as to the insurance payer for the procedure…”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where respective costs for payment are determined. The motivation for the combination of prior art elements is to generate a mashup of patient-specific criteria associated with a plurality of patient care options (See Belcher, Background). 
Regarding claim 3, Easterhaus discloses wherein the scheduling component is configured to schedule the type of medical appointment for the patient with the remote medical scheduling system based on reception of input selecting a medical provider of the one or more preferred medical providers ([0085] “Once an appointment time has been selected, it is presented in the patient-appropriate information area 1318.” Also, see Figure 13 where the system fills the user interface for Lena Mueller, RN due to the selection of the appointment time by the patient as highlighted by 1330.)
Regarding claim 5, Easterhaus discloses wherein the one or more criteria comprise availability of the subset of medical providers within a defined time frame ([0087] “The scheduling component 234 presents this information in near real-time to providers and/or patients. Providers and/or patients can select from a number of available appointment times, and the scheduling component 234 makes the appointment in near real-time.” Also, see Figure 13 where an example of two providers are shown with availability for an appointment within a defined timeframe.)
Regarding claim 6, Easterhaus discloses wherein the one or more criteria comprise respective locations of the subset of medical providers relative a location associated with the patient ([0024] “The present invention is additionally directed to generating patient-centric referral orders. For example, an instance of commonality, such as location, is found between the different referral orders for a patient, and the patient-centric referral order is generated based on the instance of commonality. The result is that the patient is able to visit one location and have his or her referral order needs met at that one location.” In another example, Figure 7 shows one or more 
Regarding claim 7, Easterhaus discloses wherein the one or more criteria comprise respective types of insurance coverage accepted by the subset of medical providers relative a type of insurance coverage used by the patient ([0064] “The patient-centric referral component 228 may apply one or more user-selected filters to the one or more instances of commonality. Filters may include locations within a predetermined distance of the patient's home, providers that accept certain types of insurance or payment, ...” Also, 718 of Figure 7 discloses a filter based on which subset of medical providers in Kansas City, Missouri accepts Medicare.)
Regarding claim 8, Easterhaus discloses wherein the one or more criteria comprise a preferred characteristic for the subset of medical providers, wherein the preferred characteristic is defined in preference information for the patient ([0065] “A patient-centric referral order would then be generated based on the matched information. In another example, an instance of commonality between different referral orders may include gender of the provider(s). The gender of the provider may be matched to a patient preference regarding the gender of treating providers, and a patient-centric referral order generated based on the matched information.”)
Regarding claim 9, Easterhaus discloses wherein the scheduling component further comprises an availability component configured to determine availability information regarding available appointment slots at which the subset of medical providers can perform the type of medical appointment ([0064] “The patient-centric referral component 228 may apply one or more user-selected filters to the one or more instances of commonality. Filters may include locations within a predetermined distance of …locations that have available appointment times, ...”)
Regarding claim 10, Easterhaus discloses wherein the scheduling component is configured to schedule the type of medical appointment for the patient with the remote medical scheduling system based on reception of input selecting an appointment slot of the available appointment slots for a selected medical provider of the one or more preferred medical providers ([0007] “Referral orders for the patient are aggregated, and patient-appropriate information is identified and extracted from the referral orders.…. Available appointment times for referral providers may be provided, and the patient can select a time that works within the patient's schedule.” [0068] “The available appointment times may be generated and presented in near real-time utilizing cloud-based scheduling. The provider is able to select an appointment time for the patient (for example, appointment time 723), or the patient may select an appointment time utilizing a patient portal user interface.”)
Regarding claim 12, Easterhaus discloses wherein the device comprises a mobile phone or a tablet computer and wherein the computer executable components are associated with a mobile application of the device (0027] “The present invention might be described in the general 
Regarding claim 13, Easterhaus discloses wherein the computer executable components further comprise: a security component configured to verify an identity of the patient or an authorized agent of the patient prior to authorizing the order identification component to access the electronic medical record for the patient ([0055] “The GUI 300 also includes a unified patient referral worklist 314. The worklist 314 includes a series of selectable rows. Each row is associated with either an incoming or outgoing patient referral. Each row may include, at least, information such as patient identifier, reason for referral, priority (urgent versus routine), appointment time and date, provider information
Regarding claim 14, Easterhaus discloses wherein in association with retrieval of the referral order information, the order identification component is further configured to determine whether the patient has received one or more additional referral orders ([0059] “The active referral area 418 enables all the providers who provide care to the patient (e.g., referring providers and referral providers) to view details concerning pending referral orders associated with the patient. The referral orders may be ordered chronologically from newest to oldest or vice versa.”)
wherein based on a determination that the patient has received the one or more additional referral orders, the order identification component is further configured to retrieve additional referral order information associated with the one or more additional referral orders ([0059] “For example, in this case, a referral provider (Robert Smith) can view details concerning the incoming referral orders for him, and he can also view details about other referral orders associated with the patient even though those referral orders may involve different referral providers.”)
wherein the scheduling component is further configured to facilitate scheduling one or more additional types of medical appointments for the patient associated with the one or more additional referral orders ([0108] “The patient is able to interact with the modified referral orders…. 
Regarding claim 15, Easterhaus discloses wherein the computer executable components further comprise: a reminder component configured generate a notification reminding the patient to schedule the type of medical appointment associated with the medical referral order based on a determination that the patient has not yet scheduled the type of medical appointment associated with the medical referral ([0089] “The alert/notification component 238 of the referral service 210 is configured to generate alerts and/or reminders and communicate the alerts and/or reminders to providers, patients, and/or members of the patient's family.” [0023] “The patient is able to interact with the user interface. For instance, the patient can view details concerning pending referral orders as well as past referral orders. Available appointment times for referral providers may be provided, and the patient can select a time that works within the patient's schedule.”  [0109] “For example, patients can view pending referrals and receive reminders which may improve patient compliance.”)
Regarding claim 16, Easterhaus discloses receiving, by a system comprising a processor, a referral order identifier for a medical referral ordered for a patient ([0037] “For instance, various functions may be carried out by a processor executing instructions stored in memory.” [0049] “The receiving component 224 is configured to receive patient-related medical information such as referral orders and medical information stored in association with, for example, the native data stores 214 and 218.”)
determining, by the system, referral order information associated with the medical referral order in an electronic medical record for the patient based on the referral order identifier ([0041] “The native data stores 214 and 218 are configured to store information for use by, for example, the medical organizations 212 and 216 and/or the referral service 210. The information stored in association with the native data stores 214 and 218 is configured to be searchable for one or more items of information stored in association therewith. The native data stores 214 and 218 store patient records, such as electronic medical records (EMR) that can be accessed by various applications.” [0044] “This information may be used by the referral service 210 to determine, for example, recommended referrals for a patient.”)
wherein the referral order information identifies a type of medical appointment recommended for the patient ([0076] “The frequently referred options may be pre-populated with information such as patient name, provider name, location, type of consult, and reason for referral.")
facilitating, by the system, scheduling the type of medical appointment for the patient with a remote medical scheduling system based on the referral order information ([0087] “Again turning to FIG. 2, the referral service 210 further includes the scheduling component 234. The scheduling component 234 is configured to use, for example, cloud-based technology to aggregate scheduling information for a number of different providers. The scheduling component 234 presents this information in near real-time to providers and/or patients. Providers and/or patients can select from a number 
querying, by the system, qualification information for a plurality of medical providers from a provider information database ([0044] “The data store 223 is configured to store information for use by, for example, the referral service 210. The information stored in association with the data store 223 is configured to be searchable for one or more of the items of information stored in association therewith…. This information may be specific to the healthcare facility to which the provider is associated, or the information may be promulgated by, for example, nationally-recognized medical organizations or governing bodies.” [0064] “…. providers who are board certified…”)
determining, by the system, that a subset of medical providers from the
plurality of medical providers ([0085] “The schedule appointment section 1324 may be presented when a referral order has been generated but has not yet been scheduled. The provider information in area 1328 may include provider names, ratings, distance from patient, contact information, and the like.” Also, see 1328 of Figure 13 where of the plurality of providers in the state of Missouri, a subset of providers in Kansas City are determined.)
is qualified to perform the type of medical appointment based on the referral order information and the qualification information ([0063] “Other instances of commonality between the different referral orders may include 
identifying, by the system, one or more preferred medical providers from the subset of medical providers based on one or more criteria defined by the patient ([0064] “The patient-centric referral component 228 may apply one or more user-selected filters to the one or more instances of commonality …providers of a specific gender or specialty, providers who are board certified, or user-customized filters.” [0067] “The GUI 700 additionally includes a filter area 718 where a user can apply one or more filters to further refine the patient-centric referral order 714 by, for example, distance, type of insurance accepted, ratings, favorites, wait time, and the like.” Also, see Figure 7 which is a patient-centric GUI to help patients use filters, such as those pointed out by 718, to identify one or more preferred medical providers from the subset of medical providers in Kansas City, Missouri within 10 miles from the patient’s location.)
generating, by the system, a graphical user interface that facilitates the scheduling of the type of medical appointment ([0023] “A set of modified referral orders is generated based upon the patient-appropriate information and is displayed to the patient on a user interface. The patient is able to interact with the user interface. For instance, the patient can view details concerning pending referral orders as well as past referral orders. Available appointment times for referral providers may be provided, and the patient can select a time that works within the patient's schedule.”)
wherein the graphical user interface comprises an interactive menu that presents the one or more preferred medical providers for selection by the patient to fulfill the medical referral ([0007] “The patient is able to interact with the user interface. For instance, the patient can view details concerning pending referral orders as well as past referral orders. Available appointment times for referral providers may be provided, and the patient can select a time that works within the patient's schedule.” [0085] “The patient can select an appointment time (such as appointment time 1330) to immediately schedule his or her appointment.” Also, see Figure 13 where a user interface is presented with an interactive menu to help the patient select the one or more preferred medical providers through the selection of an appointment time.)

Easterhaus does not explicitly disclose however Belcher teaches and wherein the scheduling component is further configured determine respective costs required for payment by the patient for the subset of medical providers ([0095] “The provider selection 1160 can provide the user with provider rating, procedure cost, distance from patient, and schedule availability information, for example.”)
and the respective costs required for payment by the patient ([0046] “…a cost to a patient as well as to the insurance payer for the procedure…”)


Regarding claim 17, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 19, Easterhaus discloses availability of the subset of  medical providers ([0087] “The scheduling component 234 presents this information in near real-time to providers and/or patients. Providers and/or patients can select from a number of available appointment times, and the scheduling component 234 makes the appointment in near real-time.” Also, see Figure 13 where an example of two providers are shown with availability for an appointment within a defined timeframe.)
location of the subset of medical providers ([0024] “The present invention is additionally directed to generating patient-centric referral orders. For example, an instance of commonality, such as location, is found between the different referral orders for a patient, and the patient-centric referral order is generated based on the instance of commonality. The result is that the patient is able to visit one location and have his or her referral order needs met at that one location.” In another example, Figure 7 shows one or more subset of 
insurance accepted by the subset of medical providers ([0064] “The patient-centric referral component 228 may apply one or more user-selected filters to the one or more instances of commonality. Filters may include locations within a predetermined distance of the patient's home, providers that accept certain types of insurance or payment, ...” Also, 718 of Figure 7 discloses a filter based on which subset of medical providers in Kansas City, Missouri accepts Medicare.)
Regarding claim 20, Easterhaus discloses determining availability information regarding available appointment slots at which the one or more preferred medical providers can perform the type of medical appointment ([0064] “The patient-centric referral component 228 may apply one or more user-selected filters to the one or more instances of commonality. Filters may include locations within a predetermined distance of …locations that have available appointment times, ...”)
wherein the scheduling the type of medical appointment further comprises scheduling the type of medical appointment based on reception of additional input selecting an appointment slot of the available appointment slots for a selected medical provider of the one or more preferred medical providers ([0007] “Referral orders for the patient are aggregated, and patient-appropriate information is identified and extracted from the referral orders.…. Available appointment times for referral 
Regarding claim 21, Easterhaus discloses a non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor [0029] “By way of example, and not limitation, computer-readable media may comprise computer storage media and communication media. Computer storage media includes both volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules or other data. Computer storage media includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can be accessed by control server 102.”)
receiving a referral order identifier for a medical referral ordered for a patient ([0037] “For instance, various functions may be carried out by a processor executing instructions stored in memory.” [0049] “The receiving 
determining referral order information associated with the medical referral order in an electronic medical record for the patient based on the referral order identifier ([0041] “The native data stores 214 and 218 are configured to store information for use by, for example, the medical organizations 212 and 216 and/or the referral service 210. The information stored in association with the native data stores 214 and 218 is configured to be searchable for one or more items of information stored in association therewith. The native data stores 214 and 218 store patient records, such as electronic medical records (EMR) that can be accessed by various applications.” [0044] “This information may be used by the referral service 210 to determine, for example, recommended referrals for a patient.”)
wherein the referral order information identifies a type of medical appointment recommended for the patient ([0076] “The frequently referred options may be pre-populated with information such as patient name, provider name, location, type of consult, and reason for referral.")
querying qualification information for a plurality of medical providers from a provider information database ([0044] “The data store 223 is configured to store information for use by, for example, the referral service 210. The information stored in association with the data store 223 is configured to be searchable for one or more of the items of information stored  This information may be specific to the healthcare facility to which the provider is associated, or the information may be promulgated by, for example, nationally-recognized medical organizations or governing bodies.” [0064] “…. providers who are board certified…”)
determining that a subset of medical providers from the
plurality of medical providers ([0085] “The schedule appointment section 1324 may be presented when a referral order has been generated but has not yet been scheduled. The provider information in area 1328 may include provider names, ratings, distance from patient, contact information, and the like.” Also, see 1328 of Figure 13 where of the plurality of providers in the state of Missouri, a subset of providers in Kansas City are determined.)
is qualified to perform the type of medical appointment based on the referral order information and the qualification information ([0063] “Other instances of commonality between the different referral orders may include gender of the provider, ratings of the providers, provider affiliations, board certifications, payments accepted, and the like.”)
identifying one or more preferred medical providers from the subset of medical providers based on one or more criteria defined by the patient ([0064] “The patient-centric referral component 228 may apply one or more user-selected filters to the one or more instances of commonality …providers of a specific gender or specialty, providers who are board certified, or user-customized filters.” [0067] “The GUI 700 additionally includes a filter area 718 where a user can apply one or more filters to further refine the 
generating a graphical user interface that comprises an interactive menu that presenting the one or more preferred medical providers for selection by the patient to fulfill the medical referral ([0023] “A set of modified referral orders is generated based upon the patient-appropriate information and is displayed to the patient on a user interface. The patient is able to interact with the user interface. For instance, the patient can view details concerning pending referral orders as well as past referral orders. Available appointment times for referral providers may be provided, and the patient can select a time that works within the patient's schedule.” [0007] “The patient is able to interact with the user interface. For instance, the patient can view details concerning pending referral orders as well as past referral orders. Available appointment times for referral providers may be provided, and the patient can select a time that works within the patient's schedule.” [0085] “The patient can select an appointment time (such as appointment time 1330) to immediately schedule his or her appointment.” Also, see Figure 13 where a user interface is presented with an interactive menu to help the patient select 
receiving a request to schedule a medical appointment for the patient with a selected medical provider of the one or more preferred medical providers ([0049] “Additionally, the receiving component 224 is configured to receive user inputs, requests, and/or selections.” [0068] “….the patient may select an appointment time utilizing a patient portal user interface.”)
based on the receiving the request, scheduling the medical appointment for the patient using at remote medical scheduling system ([0085] “The patient can select an appointment time (such as appointment time 1330) to immediately schedule his or her appointment. Once an appointment time has been selected, it is presented in the patient-appropriate information area 1318.” [0087] “Again turning to FIG. 2, the referral service 210 further includes the scheduling component 234. The scheduling component 234 is configured to use, for example, cloud-based technology to aggregate scheduling information for a number of different providers.”)

Easterhaus does not explicitly disclose however Belcher teaches and wherein the scheduling component is further configured determine respective costs required for payment by the patient for the subset of medical providers ([0095] “The provider selection 1160 can provide the user with provider rating, procedure cost, distance from patient, and schedule availability information, for example.”)
and the respective costs required for payment by the patient ([0046] “…a cost to a patient as well as to the insurance payer for the procedure…”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where respective costs for payment are determined. The motivation for the combination of prior art elements is to generate a mashup of patient-specific criteria associated with a plurality of patient care options (See Belcher, Background). 
Regarding claim 23, Easterhaus does not explicitly disclose however Belcher teaches an inventive component configured to facilitate determining of an incentive associated with the scheduling of the type of medical appointment ([0076] “Upon selection, a desired service provider 615 provides enhanced selection information, if any, such as alternative time slots and pricing incentives 630 or any other value enhancement.”)
wherein the interface component is further configured to present the incentive ([0065] “In the example, test “T1” 225 has a total cost of $250 by itself, for an image objective 205, producing a 25% confidence interval. In combination 230 with “I1”, test T1 produces an 88% confidence, on average, for a total cost of $250+500=$750. In the example, a patient is incentivized to choose the “I1”+“T1” combination by design because, for near identical quality 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where an incentive is determined for scheduling a type of medical appointment. The motivation for the combination of prior art elements is to generate a mashup of patient-specific criteria associated with a plurality of patient care options (See Belcher, Background). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Easterhaus et al. (US20130282391A1) in view of in view of Belcher et al. (US20110301977A1) and further in view of Meegan et al. (US8781866B2).
Regarding claim 11, Easterhaus in view of Belcher does not explicitly disclose however Meegan teaches wherein the reception component is configured to receive the referral order information in response to scanning, by the device, of a barcode provided on a referral order form ([Col. 19 lines 51-59] “A “QR Code' is a specific matrix barcode (or two-dimensional code), readable by dedicated QR barcode readers and camera phones … Code 2005 bar code symbology specification, 1 Sep. 2006, the contents of which are incorporated by reference.” [Col. 19 line 63 – Col. 20 line 4] “Users with a camera equipped Smartphone 14 (or tablet computer 12, etc.) with a camera component 108, a bar code reader application appropriate  [Col. 20 lines 38-43] “Encoded in the actual exemplary QR barcode 82 illustrated in FIG. 7 includes electronic information comprising “Dr. Meegan, Meegan Dentistry, Patient Sally Brown, S10 credit for new patient referral, S50 off an initial visit for the new patient and a universal resource locator (URL) to initiate generation of an appointment (e.g., www.meegandentistry. com/appointments).”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where the reception component of a device is configured to receive information from scanning a barcode with a device. The motivation for the combination of prior art elements is for appointment requests or referrals of new patients or customers for professional services (See Meegan, Background).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Easterhaus et al. (US20130282391A1) in view of in view of Belcher et al. (US20110301977A1) and further in view of Kaundinya et al. (US20110009707A1).
Regarding claim 22, Easterhaus in view of Belcher does not explicitly disclose however Kaundinya teaches wherein the medical appointment is a virtual appointment ([0028] “For example, a patient located in a state or country outside of their insurance network area, e.g., outside of the patient's state of residence, having a medical need may be seen by a physician located remotely and within their insurance network by engaging in a physician-patient encounter through accessing the telehealth communications network supported by their insurance company by way of a sufficient bandwidth connection, e.g., from a point-of-care site, which may be a mobile phone, a kiosk or clinic.”)
and wherein the operations further comprise: facilitating performance of the virtual appointment on a device of the patient ([0078] “Furthermore, additional customer data may be captured related to an appointment including activities performed by parties to the appointment during the appointment. For example, medical imagery, digital telemetry, and diagnostic test readings taken in real-time from in-clinic systems may be collected by medical devices 170 coupled to the telehealth communications network and stored in a customer's EMR.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where the medical appointment is a virtual appointment. The motivation for the combination of prior art elements is remotely facilitate . 
 

Response to Arguments
Applicant’s arguments filed on 29 December 2020 have been fully considered but are not fully persuasive.
Regarding the 101 rejection, applicant argues on pages 9 to 10 that the claims in the current invention are not methods of organizing human activity and the office action does not state the sub-group under methods of organizing human activity. 

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that the claims in the present application are methods of organizing human activity since they fall under the sub-grouping of commercial interaction. Specifically, the claims as a whole recite the human activity concept of marketing since the services of medical providers are being marketed based on the referral order(s) and patient preferences. 

On pages 10 to 12 the applicant argues that the additional elements integrate the judicial exception into a practical application. The applicant compares the present application to Example 45 and asserts that the present claims have a meaningful limitation in that the system employs the information provided by the alleged judicial exceptions. The applicant also states that the specification explains that 

Examiner respectfully disagrees with the applicant’s argument. As set forth by the courts, additional elements are considered more than “apply it” or are not “mere instructions” when the claim recites a technological solution to a technological problem (MPEP 2106.05(f)). Examiner acknowledges that the applicant presents a technological solution to a problem, but the problem being solved is not of a technological nature. Instead, it is a non-technological communication problem between humans as identified in [0002] of the applicant’s specification. Furthermore, the solution presented by the applicant is not an actual improvement to a technology since the invention uses computers as a tool to perform the abstract in effort to “improve overall operational efficiency” as disclosed in [0016] of the applicant’s specification. 

On the bottom of page 12 to the top of page 13 the applicant states that under Step 2B the elements of claim 1 are clearly not routine, conventional activity in the field. Such elements do not simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality. Rather, inventive concepts exist and thus the subject claims would be additionally eligible at Step 2B.

Symantec, MPEP 2106.05(d)(II)(i), Versata Dev. Group, MPEP 2106.05(d)(II)(iv), and Content Extraction, MPEP 2106.05(d)(II)(v) cited. The elements or functions of the present application are not beyond those recognized in the art or by the courts as being well‐understood, routine, and conventional activity. Thus, the claimed elements do not amount to significantly more than the judicial exception. Therefore, the 101 rejection is maintained.
Regarding the 102 rejection, applicant’s arguments with respect to claims 1, 16, and 21 have been considered but are moot because they do not apply to any of the new references used in the current rejection. Additionally, claims 1, 3, 5-10, 12-17, 19-21, and 23 have now been rejected under USC 103. Therefore, the 102 rejection has been withdrawn.
Regarding the 103 rejection, applicant argues that since claim 11 depends on claim 1, it is in condition for allowance since Meegan fails to remedy the deficiencies of Easterhaus. Examiner respectfully disagrees. Examiner asserts that claim 1 is now rejected under USC 103. Therefore, the 103 rejection is maintained. 

Prior Art Cited but not Relied Upon
The following document(s) were found relevant to the disclosure but not applied:
Diwakar Gupta & Brian Denton (2008) Appointment scheduling in health care: Challenges and opportunities, IIE Transactions, 40:9, 800-819, DOI: 10.1080/07408170802165880
This reference is relevant since it discloses common appointment scheduling systems along with their challenges and proposes a road map for a state of the art appointment system to overcome those challenges.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349.  The examiner can normally be reached on Monday-Friday 8:00 AM to 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jan Mooneyham can be reached on (571)-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.F./Examiner, Art Unit 3626    

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626